Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  161652                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  TRUGREEN LIMITED PARTNERSHIP,                                                                        Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 161652
                                                                   COA: 344142
                                                                   Ct of Claims: 17-000141-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the April 10, 2020 judgment of the Court
  of Appeals and we REMAND this case to that court for reconsideration in light of
  TOMRA of North America, Inc v Dep’t of Treasury, 505 Mich 333 (2020).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2021
           t0525
                                                                              Clerk